                                                                        . ']' -~-•"-    ~-
                                                              . l'Sl)C SONY
                                                               DOC:L \ lENT
UNITED STATES DISTRICT COURT                                   EL EC TRO.l\' IC ALLY FIL ED
SOUTHERN DISTRICT OF NEW YORK                                  [)()('    :: :
- - - - - - - - - - - - - - - - - - -x                         DATE F-IL-ED
                                                                          ,..,...: ~            ,s/ 6/'LJ
EMDADUL KABIR ,

                   Plaintiff ,

                                                        19 Civ . 07368                        (LLS)
              - against -
                                                                 ORDER

MTA METRO - NORTH RAILROAD ,

                   Defendant.
- - - - - - - - - - - - - - - - - - -x

      It     having been     reported   to   the     court   that       this                 action    is

settled , it is


      ORDERED ,     that   this    action is dismissed with prejudice but

without costs ; provided , however,           that within sixty                        (60)    days of

the   date    of   this    order   either    party    may    apply         by           letter        for

restoration of the action to the court ' s calendar.


      So ordered .


Dated : New York , N. Y.
        May 6 , 2021

                                                      Louis L . Stanton
                                                         U. S . D. J .




                                        - 1 -
